DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 2, 4-7, 9-12, 17, 21, 22, 24-27, 32, and 147-152 are pending.  Claims 1, 2, 4-7, 9-12, 17, 21, 22, 24-27, 32, and 147-152 are allowed.  This is a Notice of Allowance.
Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, 17, 21, 22, 24-27, 32, and 147-152 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 21, 149, and 151 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of identifying the abnormal state as being a result of malicious interference, in combination with the other limitations of claims 1 and 21.  Also not found in the prior art of record are the limitations of using the acoustic signal to differentiate between read and write operations of the semiconductor device in combination with the other limitations of claims 149 and 151.  The closest prior art of record has been discussed in the previous Office Actions.
Claims 2, 4-7, 9-12, 17, and 147 are allowed due to their dependence on claim 1.
Claims 22, 24-27, 32, and 148 are allowed due to their dependence on claim 21.
Claim 150 is allowed due to its dependence on claim 149.
Claim 152 is allowed due to their dependence on claim 151.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856